Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-16-00809-CV

                                        Andrew GOSS,
                                          Appellant

                                                v.

                                         Shakia GOSS,
                                           Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015-CI-02273
                            Honorable Larry Noll, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

        In accordance with this court’s memorandum opinion of this date, the judgment of the trial
court is AFFIRMED. It is ORDERED that Appellee Shakia Goss recover her costs on appeal from
Appellant Andrew Goss.

       SIGNED January 10, 2018.


                                                 _____________________________
                                                 Karen Angelini, Justice